DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 02/05/2020.  Claims 1-11 are pending.  Claim 1 has been written in independent form.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 105 and 106 in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 includes quotation marks around the words “on” and “off” and “silent speed.”  Quotation marks are not used in customary claim language format, and should be removed.
Claim 8 recites the word “indeed” in the limitation.  The word “indeed” does not appear to add clarity or specificity in any way to the claim.  If the word “indeed” does add clarity, specificity, or both to the claim, please include corresponding language in the claim.  If the word “indeed” does not add clarity or specificity to the claim, please remove the word “indeed” from the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations "the rotorcraft including: a hybrid power plant provided with at least one fuel-burning engine and with at least one electric machine; at least one rotor driven in rotation by the hybrid power plant and at least one electrical energy source electrically powering at least one electric machine via an electrical network" in lines 3-8.  These limitations are vague and indefinite.  It is not clear if these limitations that describe the rotorcraft are being positively claimed.  These limitations appear to be part of the preamble.  For examination purposes, and as best understand, these limitations will be interpreted as being part of the preamble.
Claim 1 additionally recites the limitations "at least one fuel-burning engine" in lines 3-4, and "at least one engine" in line 18, and "the at least one engine" in lines 12-13, 19-21, and "the engine" in lines 23-25.  These limitations are vague and indefinite.  It is not clear if the three recited engine limitations are referring to the same engines or if they are different engines.  Recognizing that the claim recites “at least one,” for ease of discussion, the following comments are based on only one engine.  Is there only one fuel-burning engine?  Are "one fuel-burning engine" and "one engine" and "engine" the same or different engines.  Are there two different engines?  Are there three different engines?  If these are all the same engine, they should be claimed by the same name in every instance.  If they are not the same engines, the differentiation between these engines in the claim needs to be more clearly stated.
Claim 1 also recites the limitation "at least one electric machine" in lines 4, 8, and 26-27.  These limitations are vague and indefinite.  It is not clear if the three recited electric machine limitations are referring to the same electric machines or if they are different electric machines.  Recognizing that the claim recites “at least one,” for ease of discussion, the following comments are based on only one electric machine.  Is there only one electric machine?  Are there two different electric machines?  Are there three different electric machines?  Because claim 1 recites the limitation "the at least one electric machine" lines 15-16 and 27, it is equally unclear which of the limitations recited in lines 4, 8, and 26-27 are being referenced.  If these are all the same electric machine, they should be claimed by the same name in every instance.  If they are not the same electric machine, the differentiation between these electric machines in the claim needs to be more clearly stated.
Claim 1 also recites the limitation "its speed" in lines 14 and 17.  This limitation is vague and indefinite.  It is not clear what "its" means.
Moreover, the terms “reduced speed” and “considerable extent” in claim 1 lines 23 and 25, respectively, are relative terms which render the claim indefinite. The terms “reduced” and “considerable” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is “reduced” relative to or in comparison with?  Similarly, to what is “considerable” being referenced to or based upon?
Additionally, claims 2-11 are rejected because they depend from an indefinite parent claim. 
For examination purposes, the claims 1-11 herein below will be rejected on the merits in view of the cited prior art as best understood.
Claim 3 recites the limitation "at least one electric machine" in lines 2-3.  This limitation is vague and indefinite.  Claim 3 depends from claim 2.  Claim 2 recites the limitation "at least one electric machine" in line 4.  Is the limitation "at least one electric machine" that is recited in claim 3 referring to the same limitation "at least one electric machine" recited in claim 2, or is it a different electric machine?
Claim 3 also recites the limitation "the method includes an anticipated switch-on step for switching on at least one electric machine in anticipation, the at least one electric machine being switched on as soon as the authorization to power is issued" in lines 1-3.  This limitation is vague and indefinite.  It is not clear what “in anticipation” means.  “In anticipation” of what?  The limitation does not clearly recite or claim whatever is “in anticipation.”  The specification does not lend clarity to what “in anticipation” means.  What is being anticipated?
Claim 7 recites the limitation "the at least one engine" in line 5.  This claim is vague and indefinite.  Is this limitation referring to the same “at least one fuel-burning engine” introduced in claim 1 in lines 3-4, from which claim 7 depends?  Or is it a different engine?  If these are the same engine, they should be claimed by the same name, i.e., “the at least one fuel-burning engine.”  If they are not the same engines, the differentiation between these engines in these two claims needs to be more clearly stated.
Claim 8 recites the limitations "an electric machine" in line 2, and "an engine" in line 3, and "the electric machine" in line 5.  These limitations are vague and indefinite, because of the various ways in which "electric machine" and "engine" are recited in claim and have been rejected in claim 1 hereinabove.  Does this claim introduce yet an additional "electric machine" and "engine?"
Claim 11 recites the limitation "the at least one electric machine" in lines 2-3 and 14-15.  This limitation is vague and indefinite.  Claim 11 depends from claim 1.  Claim 1 recites "at least one electric machine" three different times as discussed in the rejection of claim 1 hereinabove.  It is not clear to which of the three recited limitations of "at least one electric machine" recited in claim 1, that the limitation "the at least one electric machine" in claim 11 is referring.
Claim 11 also recites the limitation "a second monitoring step for monitoring" in lines 8-10 and 15.  This limitation is indefinite.  Claim 11 depends from claim 1.  Claim 1 recites the limitation " a second monitoring step for monitoring" in line 12.  Is the limitation " a second monitoring step for monitoring" that is recited in claim 11 referring to the same limitation " a second monitoring step for monitoring" recited in claim 1, or is it a different second monitoring step?
Claim 11 additionally recites the limitation "the at least one engine" in lines 8-10 and 15.  This limitation is indefinite.  Claim 11 depends from claim 1.  Claim 1 recites the limitation "at least one fuel-burning engine" and "at least one engine" and "the at least one engine" three different ways as discussed in the rejection of claim 1 hereinabove.  It is not clear to which of the three recited "engine" limitations in claim 1, that the limitation "the at least one engine" in claim 11 is referring.
Claim 11 further recites the limitation "its speed" in line 7.  This limitation is vague and indefinite.  It is not clear what "its" means.
Claim limitations “a first monitoring step for monitoring” and “a second monitoring step for monitoring” and “a third monitoring step for monitoring” and “a first control step for controlling” and “a second control step for controlling” and “a fourth monitoring step for monitoring” and “an anticipated switch-on step for switching” and “a determination step for determining” and “a first prior step for arranging” and “a second prior step for plugging” and “a determination sub-step for determining” and “a switch-off sub-step for switching” and “switch-on step for switching” and “a regulation step for regulating” and “a switch-off step for switching” invoke 35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The initially filed disclosure is devoid of any steps that perform the methods in the claims. Therefore, the claim is indefinite and is rejected under 35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, and 11 is/are rejected under 35 USC § 103 as being unpatentable over Kuster, U.S. Patent Application Publication 2018/0009542 (hereinafter called Kuster, and it is noted that this reference is cited on the IDS filed 05/18/2020), and further in view of Gomez, U.S. Patent Application Publication 2014/0145028 Al (hereinafter called Gomez).
Regarding claim 1, as best understood, Kuster teaches a method of optimizing the noise generated by a rotorcraft (See e.g., FIG. 1; ¶ [0024], where helicopter teaches a rotorcraft) on the ground (See e.g., ¶s [0034]-[0035], [0038], & [0040]), the rotorcraft including:
a hybrid power plant (See e.g., FIGS. 2 & 3 elements 200, 300, respectively) provided with at least one fuel-burning engine (See e.g., FIGS. 2 & 3 element 204) and with at least one electric machine (See e.g., FIGS. 2-4 element 206);
at least one rotor (See e.g., FIGS. 2 & 3 element 202) driven in rotation by the hybrid power plant (See e.g., ¶ [0026]) and
at least one electrical energy source (See e.g., FIGS. 2-4 element 218) electrically powering at least one electric machine via an electrical network (See e.g., FIG. 2 elements 218, 210, 212; ¶s [0034]-[0035]);
wherein the method (See e.g., FIG. 5) includes the following steps:
a first … step (See e.g., FIG. 5) … of whether the rotorcraft is on the ground (See e.g., FIGS. 5; ¶s [0034]-[0035], [0038], & [0040]);
a second … step (See e.g., FIG. 5) … of whether the at least one engine is in the started or “on” state or in the stopped or “off” state (See e.g., FIG. 5; ¶ [0019]; TABLE 1; ¶s [0034], [0038], & [0043]-[0045]), and … of looking at its speed (See e.g., FIGS. 2 & 3 element 212; ¶s [0033]-[0034]);
a third … step (See e.g., FIG. 5) … of whether the at least one electric machine is in the on state or in the off state (See e.g., FIG. 5; ¶s [0034]-[0035]), and … of looking at its speed (See e.g., ¶ [0033]-[0034]);
a first control step (See e.g., FIG. 5) for controlling at least one engine from among the at least one engine in the on state, if the rotorcraft is on the ground, so as to control the speed of the at least one engine until the at least one engine reaches a predetermined speed referred to as a “silent speed”, the silent speed being either an idling speed of the engine or a reduced speed of the engine making it possible to reduce the noise generated by the engine to a considerable extent (See e.g., FIG. 5; ¶ [0037], where the disclosure surrounding what causes the gear boxes to rotate passively teaches the instant claim limitation); and
a second control step (See e.g., FIG. 5) for controlling at least one electric machine so that the at least one electric machine delivers mechanical power for driving the at least one rotor (See e.g., ¶ [0027]).
But Kuster does not teach a first monitoring step for monitoring, a second monitoring step for monitoring and for monitoring its speed, nor a third monitoring step for monitoring and for monitoring its speed.
However, Gomez teaches a first monitoring step for monitoring, a second monitoring step for monitoring and for monitoring its speed, nor a third monitoring step for monitoring and for monitoring its speed (See e.g., ¶ [0098]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Kuster and Gomez before him, before the effective filing date of the claimed invention, to include in the method of Kuster a first monitoring step for monitoring, a second monitoring step for monitoring and for monitoring its speed, nor a third monitoring step for monitoring and for monitoring its speed, as taught by Gomez.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to successfully independently monitor all engines at all times, as suggested in Gomez (See e.g., ¶ [0097]).
Regarding claim 2, as best understood, Kuster, as modified by Gomez in the rejection of claim 1 hereinabove, further teaches wherein the method includes a fourth monitoring step for monitoring (Gomez See e.g., ¶ [0098]) the electrical network so as to check that the electrical network is capable of powering at least one electric machine (Gomez See e.g., ¶ [0189]), an authorization to power the at least one electric machine being issued if the electrical network is capable of powering the at least one electric machine (Gomez See e.g., ¶ [0189]), the authorization to power being necessary for performing the second control step for controlling the at least one electric machine.
Regarding claim 3, as best understood, Kuster, as modified by Gomez in the rejection of claim 2 hereinabove, further teaches wherein the method includes an anticipated switch-on step for switching on at least one electric machine in anticipation (Gomez See e.g., ¶ [0143]), the at least one electric machine being switched on as soon as the authorization to power is issued (Gomez See e.g., ¶ [0144]), without the at least one electric machine transmitting mechanical power to the at least one rotor (Gomez See e.g., ¶s [0147]-[0148]).
Regarding claim 5, as best understood, Kuster, as modified by Gomez in the rejection of claim 1 hereinabove, further teaches wherein if at least two engines are in the on state (Kuster See e.g., FIG. 5 element 514; TABLE 1; ¶ [0045]), the first control step (Kuster as recited in claim 1 hereinabove) is applied to all of the engines that are in the on state.
Regarding claim 6, Kuster, as modified by Gomez in the rejection of claim 1 hereinabove, further teaches wherein if at least two engines are in the on state, the first control step is applied to a single engine that is in the on state and that is situated in a zone of the aircraft where the noise level is to be reduced (Kuster See e.g., FIGS. 2 & 5 elements 204 or 206 and 514; TABLE 1; ¶ [0045]).
Regarding claim 7, as best understood, Kuster, as modified by Gomez in the rejection of claim 1 hereinabove, further teaches wherein during the second control step, the at least one electric machine is regulated on a setpoint speed of rotation of at least one rotor so that the at least one electric machine delivers mechanical power in addition to mechanical power delivered by the at least one engine that is in the on state (Kuster See e.g., TABLE 1, “Triggering events for Operation of the Hybrid Engine System: Triggering event →Additional power added  Response →Actuation of both Engines 204, 206”).
Regarding claim 8, as best understood, Kuster, as modified by Gomez in the rejection of claim 1 hereinabove, further teaches wherein the method includes a first prior step for arranging an electric machine in place of an engine (Kuster See e.g., FIGS. 2 & 3; ¶s [0033]-[0034] & [0038]) or indeed on a mechanical power take-up of the rotorcraft, the mechanical power take-up making it possible for at least one rotor to be driven by the electric machine.
Regarding claim 9, as best understood, Kuster, as modified by Gomez in the rejection of claim 1 hereinabove, further teaches wherein the method includes a second prior step for plugging an electrical energy source into a ground power receptacle on the rotorcraft, the ground power receptacle being connected to at least one electric machine for the purpose of electrically powering the at least one electric machine (Kuster See e.g., ¶ [0040]).
Regarding claim 11, as best understood, Kuster, as modified by Gomez in the rejection of claim 1 hereinabove, further teaches wherein the method includes the following additional steps for switching off the at least one electric machine and for having the at least one rotor driven by the at least one engine:
a second monitoring step for monitoring (Gomez See e.g., ¶ [0098]) whether the at least one engine is in the on state or in the off state (Kuster See e.g., FIG. 5; ¶ [0019]; TABLE 1; ¶s [0034], [0038], & [0043]-[0045]), and for monitoring (Gomez See e.g., ¶ [0098]) its speed (Kuster See e.g., FIGS. 2 & 3 element 212; ¶s [0033]-[0034]);
a switch-on step for switching on the at least one engine in the off state if at least one engine is in the off state (Gomez See e.g., ¶ [0242]);
a regulation step for regulating the at least one engine of the hybrid power plant so that it reaches a speed making it possible to drive the at least one rotor while complying with a predetermined setpoint speed of rotation (Gomez See e.g., ¶ [0203]); and
a switch-off step for switching off the at least one electric machine as soon as the at least one engine reaches a state making it possible to comply with the predetermined setpoint speed of rotation (Gomez See e.g., ¶ [0241]-[0242]).


Claim(s) 10 is/are rejected under 35 USC § 103 as being unpatentable over Kuster, and further in view of Gomez and further in view of DOMINGO et al., U.S. Patent Application Publication 2015/0006057 A1 (hereinafter called DOMINGO).
Regarding claim 10, as best understood, Kuster, as modified by Gomez in the rejection of claim 1 hereinabove, does not teach the method includes a protection step made up of the following sub-steps: a determination sub-step for determining a speed of rotation of at least one rotor; and a switch-off sub-step for switching off at least one electric machine if the speed of rotation is greater than a predetermined speed.
However, DOMINGO teaches the method includes a protection step made up of the following sub-steps: a determination sub-step for determining a speed of rotation of at least one rotor; and a switch-off sub-step for switching off at least one electric machine if the speed of rotation is greater than a predetermined speed (See e.g., FIGS. 1 & 3; ¶s [0076] & [0095]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Kuster, Gomez, and DOMINGO before him, before the effective filing date of the claimed invention, to include in the method of the combined invention of Kuster and Gomez a protection step made up of the following sub-steps: a determination sub-step for determining a speed of rotation of at least one rotor; and a switch-off sub-step for switching off at least one electric machine if the speed of rotation is greater than a predetermined speed, as taught by DOMINGO.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, in order to have the safest possible flying conditions for the rotorcraft and in order to make piloting more comfortable, with this being done by means of a solution that is reliable and easy to implement, as suggested in DOMINGO (See e.g., ¶ [0028]).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
29 July 2022



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644